     "-1..
"   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagelofl   S
                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRJCT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November 1, 1987)


                   Maria De La Cruz Juarez-Calderon                                Case Number: 3:19-mj-21609

                                                                                   Bridget Kenned
                                                                                   Defendant's Attorney


    REGISTRATION NO. 84608298
                                                                                                                      IF~t.ED
    THE DEFENDANT:                                                                                                    APR 1 5 2019
     ~ pleaded guilty to count( s) 1 of Complaint
                             .                                                                             1 s~T~F~:c=r~c~o~u~R=r-
                                                  -~~----'-~~~~~~~~~~~~~-1--t":,-,,,,,~.,,r.,r;.,.,.~)-.~o.~
     D was found gmlty to count(s)                                                SOUTHERr" 01s·;r:1cr l" .Mi-
       after a plea of not guilty.                                                      ---- . --------·    DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                              Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

     D The defendant has been found not guilty oncount(s)                    -~~~~~~~~~~~~~~~~~~




     D Count(s)                                                                     dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   )2l:. TIME SERVED                           D                                        days

     ~   Assessment: $10 WAIVED ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
    ·-s  Court recommends defendant be deported/removed with relative, flul.ro jua,{"ei- (Y\q,lct'('Oflcharged in case
             \q'fY\jd-.\le\O                  .
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, April 15, 2019
                                                                                Date of Imposition of Sentence

                      -/./
    Received _.o::_/~·~.·-"r<.+-----­
                   DUSM                                                         H~rP.LocK
                                                                                UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                        3:19cmj-21609
